MEMORANDUM OPINION
                                            No. 04-11-00750-CV

                      IN RE SPECIALTY RENTAL TOOLS & SUPPLY, LP
                              and Coy Frank KUYKENDALL, Jr.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: January 4, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 14, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and the response and the reply of the parties

and is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for

writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                      PER CURIAM




1
  This proceeding arises out of Cause No. 2010-CVE-000175D2, styled Veronica Reyes, Individually, and As
Personal Representative of the Estate of David Reyes, Deceased, and As Next Friend of Candy Reyes, et al., pending
in the 111th Judicial District Court, Webb County, Texas, the Honorable Monica Z. Notzon presiding.